     Case 2:18-cv-00034-TLN-CKD Document 120 Filed 08/26/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    RAYMOND LEE GOINS,                                 No. 2:18-cv-0034 TLN CKD P
12                        Plaintiff,
13            v.                                         ORDER
14    A. DIMACULANGAN, et al.,
15                        Defendants.
16

17           Plaintiff is a state prisoner proceeding pro se with a civil rights action pursuant to 42

18   U.S.C. § 1983. On July 23, 2021, the court recommended that this action be dismissed for

19   plaintiff’s failure to respond to two pending motions for summary judgment. In a document

20   received by the court on August 23, 2021, plaintiff indicates he sent the oppositions to the court.

21   The court has no record of ever receiving them.

22           Good cause appearing, IT IS HEREBY ORDERED that:

23           1. The court’s July 23, 2021 findings and recommendations are vacated;

24           2. Plaintiff’s oppositions or statements of non-opposition to the two pending motions for

25   summary judgment are due within 21 days. No further extensions will be granted.

26   /////

27   /////

28   /////
                                                         1
     Case 2:18-cv-00034-TLN-CKD Document 120 Filed 08/26/21 Page 2 of 2


 1           3. Plaintiff’s failure to comply with this order will result in a recommendation that this action

 2   be dismissed without prejudice.

 3   Dated: August 26, 2021
                                                        _____________________________________
 4
                                                        CAROLYN K. DELANEY
 5                                                      UNITED STATES MAGISTRATE JUDGE

 6

 7

 8   1
     goin0034.vfrs
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                          2
